Dear Mr. Schexnider,
This office is in receipt of your opinion request dated September 19, 1995, in which you present a dual officeholding issue for our determination. Specifically, you ask whether a state employee with the Department of Transportation and Development ("DOTD") may be appointed by a local police jury to serve as a member of the drainage board of that political subdivision.
The position held under the auspices of the DOTD constitutes full time employment in the executive branch of state government. See LSA-R.S. 42:62(3) and 42:62(4).  The position of drainage board member is defined as a part time local appointive office. See LSA-R.S. 42:62(2) and 42:62(5).
LSA-R.S. 42:63(E) provides:
 No person holding a full time appointive office or full time employment in the government of this state or of a political subdivision thereof  shall at the same time hold another full time appointive office or full time employment in the government of the state of Louisiana, in the government of a political subdivision thereof, or in a combination of these.  (Emphasis added).
LSA-R.S. 42:63(E) does not bar a person from holding full time employment with the state while simultaneously holding a part time local appointive office.  Moreover, we do not find that the incompatibility provisions contained in LSA-R.S. 42:64 bar any individual from simultaneously holding the above discussed positions.  In conclusion, we find that the individual at issue may continue to hold full time employment with DOTD and also hold part time local appointive office.
I trust this adequately answers your questions.  Please contact this office if we can be of further assistance.
Very truly yours,
                              RICHARD P. IEYOUB ATTORNEY GENERAL
                              BY: ______________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
Date Received:
Date Released:  October 4, 1995
KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL